Citation Nr: 0535073	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  02-000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the veteran's claim for an increased 
(compensable) rating for his bilateral hearing loss and for 
service connection for chronic disability manifested by loss 
of sense of smell.  The veteran withdrew his request for a 
Travel Board hearing that had been scheduled for September 
2003.    See 38 C.F.R. § 20.704(e) (2005).  He had previously 
testified at a September 2002 RO hearing, and a transcript of 
that hearing is of record.

In October 2003, the Board remanded both claims for 
additional development, including compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  In April 2005, the RO granted the veteran's claim 
for service connection for loss of smell (anosmia) with loss 
of taste, and, as this was a complete grant of the benefit 
sought, that issue is not before the Board.  As the requested 
development regarding the claim for a compensable rating for 
bilateral hearing loss has taken place, the Board will now 
decide that claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The results of the September 1997, July 1999, and 
December 2002 VA audiology examinations indicate that the 
veteran has level I hearing acuity in his left ear and either 
level I or level II hearing acuity in his right ear, and 
recent VA outpatient treatment (VAOPT) records indicate that 
the veteran's hearing has not changed significantly since his 
most recent VA audiological examination.

2.  The veteran has not been frequently hospitalized for his 
bilateral hearing loss and there is no indication in the 
record that the average industrial impairment from this 
disability is in excess of that contemplated by the assigned 
evaluation or that application of the schedular criteria is 
otherwise rendered impractical.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met, and the veteran is 
not entitled to an extraschedular evaluation for this 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations, redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  The 
VCAA applies to claims, such as the veteran's claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's rating decision took place prior to enactment 
of the VCAA, and, therefore, prior to any VCAA notification.  
However, subsequent to enactment of the VCAA, and prior to 
the RO's most recent, April 2005 readjudication of the 
veteran's claim in a SSOC, the Appeals Management Center 
(AMC) provided VCAA notice in its May 2004 letter.  This 
letter met the notice requirement.  In it, the AMC told the 
veteran it was still working on his claim for an increased 
(compensable) rating for bilateral hearing loss, and 
explained that to establish entitlement to this benefit, the 
veteran had to show that this disability had increased in 
severity.  The letter also listed various types of evidence 
the veteran could send in support of his claim, and explained 
the respective responsibilities of the veteran and VA in 
obtaining additional evidence.  The AMC also wrote, in bold 
print, "Please provide us with any evidence or information 
you may have pertaining to your claim," and, in regular 
print, "If there is any other evidence or information that 
you think will support your claim, please let us know." VA 
thus complied with the all of the elements of the notice 
requirement.  In addition, the RO included in its February 
2003 and April 2005 SSOCs the text of VCAA implementing 
regulation 38 C.F.R. § 3.159.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  The 
May 2004 letter and the SSOCs with associated correspondence 
constituted subsequent VA process that afforded the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Thus, not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA essentially cured any 
error in the timing of VCAA notice and satisfied the purpose 
behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained all identified treatment records 
relating to the veteran's bilateral hearing loss and afforded 
the veteran three VA audiology examinations.  Further, there 
is no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
As to the Kaiser Permanente records referred to at the 
September 2002 RO hearing (pp. 7-8) and in the Board's 
October 2003 remand, Kaiser Permanente had responded to the 
RO's initial request for records in a November 2002 affidavit 
stating that while there were medical records, none related 
to the pertinent time period of 1978 to the present.  Thus, 
these records would not have been relevant to this issue on 
this appeal, which is whether the veteran is entitled to a 
higher rating for his bilateral hearing loss for which 
service connection had previously been granted in April 1974.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
the veteran apparently did not reauthorize the release of the 
particular records to be sought as requested in the AMC's May 
2004 letter.  38 C.F.R. § 3.159(c)(1)(ii) (2005) (requiring 
veteran to authorize release of private medical records if 
necessary).

VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  Under these criteria, 
evaluations of bilateral hearing loss range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of two types of tests: controlled 
speech discrimination tests and pure tone hearing threshold 
level tests.  The average puretone hearing threshold level 
combined with the speech discrimination percentage is used to 
determine the Roman numeral designation for hearing 
impairment from Tables VI and VII.  38 C.F.R. § 4.85(a), (d) 
(2005).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2005).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. § 
4.85(e) (2005).

On the September 1997 VA audiological evaluation, the 
veterans' pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
15
15
20
30
20
Left ear
10
15
20
30
19

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

The 94 percent speech recognition and 20-decibel threshold 
average in the right ear as well as the 94 percent speech 
recognition and 19-decibel threshold average in the left ear 
result under Table VI in a numeric designation of I in both 
ears.  Combining the two Roman numeral I designations results 
in a 0 percent (noncompensable) evaluation.

On the July 1999 VA audiological evaluation, the veterans' 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
30
20
25
45
30
Left ear
35
40
50
60
46

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 percent in the left ear.

The 84 percent speech recognition and 30-decibel threshold 
average in the right ear results under Table VI in a 
designation of Roman numeral II.  The 94 percent speech 
recognition in the left ear combined with the 46-decibel 
threshold average in the left ear result under Table VI in a 
numeric designation of I.  When the poorer, right ear II is 
combined with the better, left ear, I under Table VII, the 
result is again a noncompensable evaluation.

On the December 2002 VA audiological evaluation, the veterans' 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
15
20
30
21
Left ear
10
20
25
35
23

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The 96 percent speech recognition and 21-decibel threshold 
average in the right ear as well as the 94 percent speech 
recognition and 23-decibel threshold average in the left ear 
result under Table VI in a numeric designation of I in both 
ears.  Combining the two Roman numeral I designations again 
results in a noncompensable evaluation.

The assignment of a disability rating for hearing impairment 
is derived by a "mechanical" (i.e., nondiscretionary) 
application of the numeric designations tabulated after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  And in this 
particular case, the numeric designations obtained in the 
above-described VA audiology examinations simply do not 
warrant the assignment of a compensable rating.  Moreover, 
June 2004 VAOPT notes indicate that the veteran reported no 
significant change in his hearing and that an audiological 
evaluation could not be completed because of inconsistent 
responses provided by the veteran, and August 2004 VAOPT 
notes reported no significant change in pure tone thresholds 
since the previous audiological examination and word 
recognition scores of 92 percent in both ears.  Thus, the 
evidence reflects that the veteran's hearing has not changed 
significantly since his most recent VA audiological 
examination that continued to record results that warrant a 
noncompensable evaluation. 

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, there is no indication that 
the veteran has required frequent hospitalization and no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation or that application 
of the schedular criteria is otherwise rendered impractical.  
Thus, referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence reflects that the 
noncompensable evaluation is the correct application of the 
tables in the applicable regulations, and the veteran is not 
entitled to a higher evaluation based on other 
considerations, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).  The veteran's claim for a compensable rating for 
bilateral hearing loss must therefore be denied.


ORDER

The claim for a compensable rating for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


